[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1444

                         WALTER TUVELL,

                     Plaintiff, Appellant,

                               v.

                     MICROSOFT CORPORATION,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Nancy Gertner, U.S. District Judge]


                             Before

                     Torruella, Chief Judge,
               Boudin and Lipez, Circuit Judges.



     Walter Tuvell on brief pro se.
     Alan D. Rose, Michael L. Chinitz, Richard E. Bowman and Rose
& Associates on brief for appellee.




                       December 15, 2000
            Per Curiam. After carefully considering the briefs

and record on appeal, we affirm the decision of the lower

court.

            The appellee argues that because the appellant’s

notice of appeal designated only the last order entered

dismissing the fraud count, our review is limited to the

dismissal    of    that    count.      We   disagree.   The     appellant

clearly indicated his intention to appeal from the dismissal

of all claims.          Johns’s Insulation, Inc. v. L. Addison and

Associates, Inc., 156 F.3d 101, 105 (1 st Cir. 1998)(notice

designating final judgment encompasses interlocutory orders

merging   in      the    judgment);    Kotler   v.   American    Tobacco

Company, et al., 981 F.2d 7, 11 (1 st Cir. 1992)(functional

approach).

            However, having reviewed the briefs, the record and

the reasons given in the district court for its disposition,

we are satisfied that no error was committed and that the

appellant’s claims were properly dismissed.

            Affirmed.       Loc. R. 27(c).




                                      -2-